Exhibit 10.4
 
THIS SECURITY AGREEMENT AMENDMENT AND THE RIGHTS PROVIDED HEREIN ARE SUBJECT IN
ALL RESPECTS TO THE TERMS OF A THIRD AMENDED AND RESTATED SUBORDINATION
AGREEMENT OF EVEN DATE HEREWITH AMONG THE AGENT OF THE SECURED PARTIES, THE
AGENT OF THE HOLDERS OF THE SERIES 2009 5% SECURED PROMISSORY NOTES AND SAND
HILL FINANCE, LLC (THE “SUBORDINATION AGREEMENT”).


FOURTH SECURITY AGREEMENT AMENDMENT




This FOURTH SECURITY AGREEMENT AMENDMENT (this “Amendment”) is made as of June
26, 2009 among BlueLine Capital Partners, LP, a Delaware limited partnership
with an office located at 4115 Blackhawk Plaza Circle, Suite 100, Danville,
CA  94596, as agent (hereinafter, in such capacity, the “Agent”) for itself and
the other lenders listed on the signature pages hereto (hereinafter,
collectively, the “Secured Parties”), the Secured Parties and AXS-One Inc., a
Delaware corporation with its principal executive offices located at 301 Route
17 North, Rutherford, NJ  07070 (the “Debtor”).


WHEREAS, on May 29, 2007, the Debtor issued in favor of certain of the Secured
Parties (the “May 2007 Secured Parties”), promissory notes (collectively the
“May 2007 Notes”), in the aggregate principal amount of Five Million Dollars
($5,000,000), and such May 2007 Notes were issued pursuant to the terms of a
Convertible Note and Warrant Purchase Agreement, dated as of May 29, 2007, by
and among the Debtor and the May 2007 Secured Parties;


WHEREAS, on November 16, 2007, the Debtor issued in favor of certain of the
Secured Parties (the “November 2007 Secured Parties”), promissory notes
(collectively, the “November 2007 Notes”), in the aggregate principal amount of
Three Million Seven Hundred and Fifty Thousand Dollars ($3,750,000), and such
November 2007 Notes were issued pursuant to the terms of a Convertible Note and
Warrant Purchase Agreement, dated as of November 13, 2007, by and among the
Debtor and the November 2007 Secured Parties;


WHEREAS, on July 24, 2008, the Debtor issued in favor of certain of the Secured
Parties (the “July 2008 Secured Parties”), promissory notes (collectively, the
“July  2008 Notes”), in the aggregate principal amount of Two Million One
Hundred Thousand Dollars ($2,100,000), and such July 2008 Notes were issued
pursuant to the terms of a Convertible Note and Warrant Purchase Agreement,
dated as of July 24, 2008, by and among the Debtor and the July 2008 Secured
Parties;


WHEREAS, on October 30, 2008, the Debtor issued in favor of certain of the
Secured Parties (the “October 2008 Secured Parties”), promissory notes
(collectively, the “October 2008 Notes”), in the aggregate principal amount of
One Million One Hundred Thousand Dollars ($1,100,000), and such October 2008
Notes were issued pursuant to the terms of a Convertible Note and Warrant
Purchase Agreement, dated as of October 30, 2008, by and among the Debtor and
the October 2008 Secured Parties;


WHEREAS, in connection with the issuance of the May 2007 Notes, the Debtor
entered into that certain Security Agreement, dated as of May 29, 2007, among
the Debtor, the Agent and the Secured Parties described therein, which agreement
was amended (a) in connection with the issuance of the November 2007 Notes
pursuant to a Security Agreement Amendment dated November 16, 2007 among the
Debtor, the Agent and certain of the Secured Parties (such amendment, the “First
Amendment”), (b) in connection with the issuance of the July 2008 Notes pursuant
to a Second Security Agreement Amendment dated July 24, 2008 among the Debtor,
the Agent and certain of the Secured Parties (such amendment, the “Second
Amendment”) and (c) in connection with the issuance of the October 2008 Notes
pursuant to a Third Security Agreement Amendment dated October 30, 2008 among
the Debtor, the Agent and certain of the Secured Parties (such amendment, the
“Third Amendment”) (such security agreement as amended pursuant to the First
Amendment, the Second Amendment and the Third Amendment, the “Security
Agreement”);


WHEREAS, on the date hereof, the Debtor has issued in favor of certain of the
Secured Parties (the “June 2009 Secured Parties”), promissory notes
(collectively, the “June 2009  Notes”), in the aggregate principal amount of up
to Two Hundred and Fifty Thousand Dollars ($250,000), and such June 2009 Notes
have been issued pursuant to the terms of a Standby Convertible Note Purchase
Agreement, (the “June 2009 Purchase Agreement”) dated as of the date hereof, by
and among the Debtor and the June 2009 Secured Parties (such transaction, the
“June 2009 Financing”);


WHEREAS, it is a condition precedent to the June 2009 Secured Parties’ purchase
of the June 2009 Notes under the June Purchase Agreement that the parties hereto
execute and deliver this Amendment; and


WHEREAS, the Debtor, the Agent and each of the Secured Parties desires to amend
the Security Agreement in order to permit the issuance of the June 2009 Notes.
 
 
1

--------------------------------------------------------------------------------

 

 
NOW, THEREFORE, in consideration of the premises and to induce the June 2009
Secured Parties to extend the loans to the Debtor pursuant to the June 2009
Notes, the Debtor, the Agent and the Secured Parties hereby agree as follows:


1.           Capitalized Terms.  Capitalized terms used and not defined herein
shall have the respective meanings ascribed to such terms in the Security
Agreement.
 
2.           Amendment to the Security Agreement.


(a)           Section 1(c) of the Security Agreement is hereby amended by
inserting the following defined terms in appropriate alphabetical order therein:


“June 2009 Notes” means the Series 2009 5% Secured Convertible Promissory Notes
of the Debtor in the aggregate principal amount of up to Two Hundred and Fifty
Thousand Dollars ($250,000) issued pursuant to the June 2009 Purchase Agreement.


“June 2009 Purchase Agreement” means the Standby Convertible Note Purchase
Agreement dated as of June 26, 2009 by and among the Debtor and certain of the
Secured Parties.


(b)           Section 1(c) of the Security Agreement is hereby amended by
inserting in the place of clause (viii) of the defined term “Permitted
Encumbrances” the following:  “(viii) the security interests of Sand Hill
Finance, LLC (“SHF”) as set forth in the Third Amended and Restated
Subordination Agreement dated as of June 26, 2009 (the “Subordination
Agreement”) among SHF, the Agent for the Secured Parties and the agent for the
holders of the June 2009 Notes or (ix) the security interests of the holders of
the June 2009 Notes as set forth in the Subordination Agreement.”


3.           Consent to June 2009 Financing.  The Secured Parties hereby consent
to the June 2009 Financing and, in connection therewith, the Debtor’s execution,
delivery and performance of the June 2009 Purchase Agreement, the sale of the
June 2009 Notes and the consummation of the other transactions and execution and
performance of the other agreements and documents contemplated by the June 2009
Purchase Agreement, including, without limitation, the execution and delivery of
the Subordination Agreement and related agreements and documents by the Agent on
behalf of the Secured Parties.


4.           Consent to Senior Rank.  The Secured Parties hereby acknowledge and
agree that the security interests granted in connection with the June 2009 Notes
shall rank senior in priority of payment and in all other respects with the
security interests granted in connection with the May 2007 Notes, November 2007
Notes, July 2008 Notes and October 2008 Notes, and the Secured Parties hereby
consent to such senior ranking for all purposes under the Security Agreement,
the May 2007 Notes, the November 2007 Notes, July 2008 Notes, October 2008
Notes, the Subordination Agreement and the related transaction documents.


5.           Full Force and Effect of the Security Agreement.  Except as
specifically amended pursuant to the First Amendment, the Second Amendment, the
Third Agreement and hereby, the Security Agreement shall remain of full force
and effect and is hereby ratified and affirmed in all respects.


6.           Governing Law.  This Amendment shall be deemed to be a contract
made under the laws of the State of New York and shall be construed in
accordance with such laws without reference to conflict of laws.


7.           Counterparts; Facsimile Execution.  This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  Executed
signature pages delivered by facsimile or other means of electronic image
transmission shall have the same force and effect as an original thereof.


[Signature pages follow.]
 
 
2

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.




AXS-ONE INC.




By:  /s/ William P.
Lyons                                                                           
Name:  William P. Lyons
Title:   CEO






BLUELINE CAPITAL PARTNERS, LP, as Agent


 
By:  BlueLine Partners, LLC,

 
         its General Partner



                                                                      
 

  By:  /s/ Scott A. Shuda        Name:  Scott A. Shuda
 
Title:  Managing Director







[Signature Page to Fourth Security Agreement Amendment]
 
 
3

--------------------------------------------------------------------------------

 
 
OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
FOURTH SECURITY AGREEMENT AMENDMENT


The undersigned, as a Secured Party, hereby executes and delivers the Fourth
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Fourth Security Agreement Amendment and
signature pages of the other parties named in said Fourth Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Fourth Security Agreement Amendment.
 
Print Name:  Aston Assets, S.A.




By:        /s/ Alejandro
Gonzalez                                                               
Name:  Alejandro Gonzalez                                                   
Title:  Secretary                                                                           




 
4

--------------------------------------------------------------------------------

 
 
OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
FOURTH SECURITY AGREEMENT AMENDMENT


The undersigned, as a Secured Party, hereby executes and delivers the Fourth
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Fourth Security Agreement Amendment and
signature pages of the other parties named in said Fourth Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Fourth Security Agreement Amendment.
 
Print Name:  BlueLine Capital Partners, LP


By:      BlueLine Partners, LLC,
            Its General Partner


By:      /s/ Scott A.
Shuda                                                       
Name: Scott A. Shuda                                                       
Title:   Managing
Director                                                       






 
5

--------------------------------------------------------------------------------

 


OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
FOURTH SECURITY AGREEMENT AMENDMENT


The undersigned, as a Secured Party, hereby executes and delivers the Fourth
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Fourth Security Agreement Amendment and
signature pages of the other parties named in said Fourth Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Fourth Security Agreement Amendment.
 
Print Name: BlueLine Capital Partners II, LP


By:      BlueLine Partners, LLC,
            Its General Partner


By:      /s/ Scott A.
Shuda                                                       
Name: Scott A. Shuda                                                       
Title:   Managing
Director                                                       






 
6

--------------------------------------------------------------------------------

 




















OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
FOURTH SECURITY AGREEMENT AMENDMENT


The undersigned, as a Secured Party, hereby executes and delivers the Fourth
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Fourth Security Agreement Amendment and
signature pages of the other parties named in said Fourth Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Fourth Security Agreement Amendment.
 
Print Name:  BlueLine Capital Partners III, LP


By:     BlueLine Partners, LLC,
            Its General Partner


By:      /s/ Scott A.
Shuda                                                       
Name: Scott A. Shuda                                                       
Title:   Managing
Director                                                       




 
7

--------------------------------------------------------------------------------

 






OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
FOURTH SECURITY AGREEMENT AMENDMENT


The undersigned, as a Secured Party, hereby executes and delivers the Fourth
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Fourth Security Agreement Amendment and
signature pages of the other parties named in said Fourth Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Fourth Security Agreement Amendment.
 
Print Name: Daniel Burch




By:      /s/ Daniel Burch                                                       
Name: Daniel Burch                                                       
Title:                   




 
8

--------------------------------------------------------------------------------

 








OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
FOURTH SECURITY AGREEMENT AMENDMENT


The undersigned, as a Secured Party, hereby executes and delivers the Fourth
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Fourth Security Agreement Amendment and
signature pages of the other parties named in said Fourth Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Fourth Security Agreement Amendment.
 


Print Name:  Harold D. Copperman




By:      /s/ Harold D.
Copperman                                                       
Name: Harold D. Copperman                                                       
Title:                   
 
 
9

--------------------------------------------------------------------------------

 

 
OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
FOURTH SECURITY AGREEMENT AMENDMENT


The undersigned, as a Secured Party, hereby executes and delivers the Fourth
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Fourth Security Agreement Amendment and
signature pages of the other parties named in said Fourth Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Fourth Security Agreement Amendment.
 
Print Name:  Jurika Family Trust U/A 1989




By:      /s/ William K.
Jurika                                                       
Name: William K. Jurika                                                       
Title:   Trustee                                                       


 
 
10

--------------------------------------------------------------------------------

 

 
OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
FOURTH SECURITY AGREEMENT AMENDMENT


The undersigned, as a Secured Party, hereby executes and delivers the Fourth
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Fourth Security Agreement Amendment and
signature pages of the other parties named in said Fourth Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Fourth Security Agreement Amendment.
 


Print Name:  William P. Lyons




By:      /s/ William P.
Lyons                                                       
Name: William P. Lyons                                                       
Title:                   
 
 
 
11

--------------------------------------------------------------------------------

 

 
OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
FOURTH SECURITY AGREEMENT AMENDMENT


The undersigned, as a Secured Party, hereby executes and delivers the Fourth
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Fourth Security Agreement Amendment and
signature pages of the other parties named in said Fourth Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Fourth Security Agreement Amendment.
 


Print Name:  Robert J. Migliorino




By:      /s/ Robert J.
Migliorino                                                       
Name: Robert J.
Migliorino                                                       
Title:                   


 
12

--------------------------------------------------------------------------------

 


OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
FOURTH SECURITY AGREEMENT AMENDMENT


The undersigned, as a Secured Party, hereby executes and delivers the Fourth
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Fourth Security Agreement Amendment and
signature pages of the other parties named in said Fourth Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Fourth Security Agreement Amendment.
 


Print Name: Philip L. Rugani




By:      /s/ Philip L.
Rugani                                                       
Name: Philip L. Rugani                                                       
Title:                   




 
13

--------------------------------------------------------------------------------

 
 
OMNIBUS SIGNATURE PAGE TO
AXS-ONE, INC.
FOURTH SECURITY AGREEMENT AMENDMENT


The undersigned, as a Secured Party, hereby executes and delivers the Fourth
Security Agreement Amendment to which this signature page is attached, which,
together with all counterparts of the Fourth Security Agreement Amendment and
signature pages of the other parties named in said Fourth Security Agreement
Amendment, shall constitute one and the same document in accordance with the
terms of the Fourth Security Agreement Amendment.
 


 
Print Name:
Primafides (Suisse) S.A. as Trustees of Sirius Trust



By:      /s/ N. Mijsud      /s/ P. DeSalis
Name: Primafides (Suisse) S.A. as Trustees of Sirius Trust
Title:   Directors                                                       






 
14

--------------------------------------------------------------------------------

 

